Case 1:21-cv-05067-AMD-TAM Document 37 Filed 09/21/21 Page 1 of 4 PageID #: 356




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  JOHN DOES 1-2, JANE DOES 1–3,                        )
  JACK DOES 1–750, JOAN DOES 1–750,                    )
                                                       )
                        Plaintiffs,                    ) Case No. 1:21-CV-05067-AMD-TAM
  v.                                                   )
                                                       )
  KATHY HOCHUL, in her official capacity as            )
  Governor of the State of New York,                   )
  HOWARD A. ZUCKER, in his official capacity           )
  as Commissioner of the New York State                )
  Department of Health, TRINITY HEALTH,                )
  INC., NEW YORK-PRESBYTERIAN                          )
  HEALTHCARE SYSTEM, INC.,                             )
  WESTCHESTER MEDICAL CENTER                           )
  ADVANCED PHYSICIAN SERVICES, P.C.,                   )
                                                       )
                        Defendants.                    )


 PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO SET EXPEDITED BRIEFING
   SCHEDULE AND HEARING ON MOTION FOR PRELIMINARY INJUNCTION

        Pursuant to L.R. 7.1, Plaintiffs John Does 1-2, Jane Does 1-3, Jack Does 1-750, and Joan

 Does 1-750 (“Plaintiffs”), by and through counsel, hereby move the Court to set an expedited

 briefing schedule on Plaintiffs’ Motion for Preliminary Injunction (dkt. 2) and schedule a hearing

 on Plaintiffs’ Motion for Preliminary Injunction as soon as possible after conclusion of the

 expedited briefing schedule. In support thereof, Plaintiffs show unto the Court as follows:

        1.      On September 10, 2021, Plaintiffs filed their Verified Complaint (dkt. 1) and

 Motion for Temporary Restraining Order and Preliminary Injunction. (Dkt. 2.)

        2.      On Monday, September 13, the Court held an emergency hearing on Plaintiffs’

 Motion for Temporary Restraining Order, and on September 14 Judge Komitee issued an Order

 (dkt. 35) denying Plaintiffs’ Motion for Temporary Restraining Order as moot because of the

 Northern District of New York’s temporary restraining order (TRO) enjoining and restraining


                                                 1
Case 1:21-cv-05067-AMD-TAM Document 37 Filed 09/21/21 Page 2 of 4 PageID #: 357




 Government Defendants from enforcing the vaccine mandate. See Dr. A. v. Hochul, No. 1:21-cv-

 1009-DNH-ML, 2021 WL 4189533 (N.D.N.Y. Sept. 14, 2021).

        3.      Judge Komitee’s Order provided that “Plaintiffs’ application for a preliminary

 injunction motion will proceed before the Hon. Anne M. Donnelly, the judge assigned to this case,

 on a schedule to be determined.” (Dkt. 35 at 1). The Order further provided that “Plaintiffs may

 apply to Judge Donnelly for a preliminary injunction.” (Id. at 3.)

        4.      As noted by Judge Komitee (id. at 1), Plaintiffs have already applied for a

 preliminary injunction (dkt. 2), and that application is to proceed before Judge Donnelly. Although

 Plaintiffs’ motion for TRO was denied as moot, Plaintiffs’ motion for a preliminary injunction has

 not been adjudicated and remains pending.

        5.      While Government Defendants are currently enjoined from enforcing the

 unconstitutional mandate that all healthcare workers receive a COVID-19 vaccine without the

 possibility of a religious exemption or accommodation, Private Employer Defendants are not so

 enjoined, as observed in Judge Komitee’s Order. (Dkt. 35 at 3 n.2.) And, because Private Employer

 Defendants remain free to continue their unlawful and discriminatory practices of firing employees

 for seeking religious accommodation and revoking previously granted religious accommodations,

 this Court should order expedited briefing and argument on Plaintiffs’ Motion.

        6.      Expedited briefing and argument are also necessary because the Government

 Defendants are only temporarily enjoined from enforcing the unconstitutional vaccine mandate.

 Plaintiffs in this case desire to move their constitutional and statutory claims forward with all

 deliberate speed, including through the preliminary injunction, summary judgment, and permanent

 injunction stages. In light of the irreparable First Amendment and other harms demonstrated,

 Plaintiffs respectfully urge the Court to move this matter forward expeditiously, without delay.




                                                  2
Case 1:21-cv-05067-AMD-TAM Document 37 Filed 09/21/21 Page 3 of 4 PageID #: 358




        7.      Plaintiffs have already suffered irreparable harm in the form of being forced to

 choose between the exercise of their sincerely held religious beliefs and their abilities to feed their

 families. See Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 67 (2020) (noting

 “[t]here can be no question that the challenged restrictions,” which required individuals to choose

 between their sincere religious beliefs and compliance with the law, “will cause irreparable harm”).

        8.      Despite professions from some of the Private Employer Defendants in this case that

 they have paused adverse actions for employees with timely exemption requests, that has not

 brought relief to all Plaintiffs, and at least some remain suspended (or fired) from their jobs even

 though they have submitted timely exemption requests. These employees cannot feed their

 families. They need their claims to be adjudicated expeditiously.

        WHEREFORE, for good cause shown, Plaintiffs respectfully request that this Court set an

 expedited briefing schedule on Plaintiffs’ Motion for Preliminary Injunction (dkt. 2) and schedule

 a hearing for as soon thereafter as possible.

                                        Respectfully submitted,

                                                 /s/ Roger K. Gannam
                                                 Mathew D. Staver*
                                                 Horatio G. Mihet*
                                                 Roger K. Gannam*
                                                 Daniel J. Schmid*
                                                 LIBERTY COUNSEL
                                                 P.O. Box 540774
                                                 Orlando, FL 32854
                                                 Phone: (407) 875-1776
                                                 Facsimile: (407) 875-0770
                                                 Email: court@lc.org
                                                 hmihet@lc.org
                                                 rgannam@lc.org
                                                 dschmid@lc.org
                                                 *Applications for Admission pro hac vice pending

                                                 Attorneys for Plaintiffs




                                                    3
Case 1:21-cv-05067-AMD-TAM Document 37 Filed 09/21/21 Page 4 of 4 PageID #: 359




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this September 21, 2021, I caused a true and correct copy of the

 foregoing to be electronically filed with the Court. Service will be effected on all counsel of record

 via the Court’s ECF/electronic notification system.

                                                /s/ Roger K. Gannam
                                                Roger K. Gannam




                                                   4
